DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed.
Claims 1, 16-17 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An information control apparatus that controls a printer device, the printer device performing printing on a sheet fed from a sheet feeder in accordance with a print instruction, comprising:
a controller that performs control, in a case in which the printer device outputs a check sheet while the print instruction is being executed, if a sheet to be used as the check sheet is a prohibited type of sheet to be prohibited from being used as the check sheet, so that the prohibited type of sheet will be switched to a sheet which is preset as a substitute type of sheet and the sheet feeder will feed the sheet preset as the substitute type of sheet.
Nishida (US 2016/0080600) teaches an incompatible setting processing apparatus includes: a display unit that displays a setting screen for setting options of setting items; an extracting unit that extracts, for each of the options of each of the setting items, a first option that is an option of a setting item satisfying an incompatible setting condition on a basis of incompatible setting condition information associating incompatible setting conditions for the options of the setting 
However, Nishida does not teach the invention as claimed, especially a controller that performs control, in a case in which the printer device outputs a check sheet while the print instruction is being executed, if a sheet to be used as the check sheet is a prohibited type of sheet to be prohibited from being used as the check sheet, so that the prohibited type of sheet will be switched to a sheet which is preset as a substitute type of sheet and the sheet feeder will feed the sheet preset as the substitute type of sheet.
Sakuraba (US 2008/0030784) teaches when a request for initiating setup for tab sheets is received, a system provides a user a tab sheet setup screen having a first tab sheet insertion setup section for setting up the insertion of a first tab sheet and a second tab sheet insertion setup section for setting up the insertion of a second tab sheet. 
However, Sakuraba does not teach the invention as claimed, especially a controller that performs control, in a case in which the printer device outputs a check sheet while the print instruction is being executed, if a sheet to be used as the check sheet is a prohibited type of sheet to be prohibited from being used as the check sheet, so that the prohibited type of sheet will be switched to a sheet which is preset as a substitute type of sheet and the sheet feeder will feed the sheet preset as the substitute type of sheet.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.